                                                   EXHIBIT 1
      Case: 1:18-cv-02765-PAG Doc #: 6-1 Filed: 01/24/19 1 of 1. PageID #: 38



                      IN THE UNITED STATE DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO




NOCO Company                                      Case Number: 1:18-cv-02765-PAG

                        Plaintiff,
                                                  Judge: Patricia A. Gaughan
        vs.

JOHN DOE D/B/A
AMAZINGUSDEALS
                                     s
                        Defendant.

                                     CERTIFICATE OF MAILING

                Pursuant to Local Rule 4.2(c), I hereby certify that a copy of the summons and complaint

was sent by ordinary mail this           day of   January          , 201   9   to:




                                                  Sandy Opacich

                                                  Clerk of Court



                                                  By: s/
